CRAWFORD, Judge,
joined by GIERKE, Judge (dissenting in part and concurring in the result):
We dissent because the majority (A) rejects the waiver rule in the Manual for Courts-Martial without discussion; (B) overlooks the practicality of administering a worldwide justice system; and (C) acts as a supervisory court implying that the judge is powerless to act. The majority would only apply a waiver for an alleged violation of Article 13, Uniform Code of Military Justice, 10 USC § 813, if the judge makes an inquiry of counsel, and there is an affirmative waiver on the record.
(A) Waiver
In our view, this Court must find waiver here because the issue was not raised by motion or objection before the judge and no good cause has been shown for an exception. RCM 907(b)(2)(D)(iv), Manual for Courts-Martial, United States, 1984, provides:
(b) Grounds for dismissal. Grounds for dismissal include the following—
* * *
(2) Waivable grounds. A charge or specification shall be dismissed upon motion made by the accused before the final adjournment of the court-martial in that ease if:

* * *

(D) Prosecution is barred by:
(iv) Prior punishment under Articles 13 or 15 for the same offense, if that offense was minor.
RCM 905(e) provides:
Effect of failure to raise defenses or objections. Failure by a party to raise defenses or objections or to make motions or requests which must be made before pleas are entered under subsection (b) of this rule shall constitute waiver. The military judge for good cause shown may grant relief from the waiver. Other motions, requests, defenses, or objections, except lack of jurisdiction or failure of a charge to allege an offense, must be raised before the court-martial is adjourned for that case and, unless otherwise provided in this *229Manual, failure to do so shall constitute waiver.
See also United States v. McCants, 39 MJ 91 (CMA 1994).
The purpose of these so-called “raise-or-waive” Manual Rules are to eliminate the expense to the parties and the public of rehearing an issue that could have been dealt with by a timely objection or motion at trial. The Manual Rules must be applied unless inconsistent with the Constitution or Code. Art. 36(a), UCMJ, 10 USC § 836(a). See, e.g., United States v. Lopez, 35 MJ 35 (CMA 1992).
While the issue raised in this case might have been avoided if, when determining credit for pretrial confinement, the military judge had asked whether there was any issue of pretrial punishment, a negative response to the judge’s inquiry would amount to an affirmative waiver and avoid the present issue. However, there is no requirement that the judge so inquire.
(B) Practical Implications
The United States Armed Forces operate confinement facilities throughout the world. Personnel change periodically, and conditions at confinement facilities also experience changes, sometimes resulting in the closure and/or realignment of facilities. Because of the turnover of personnel and changing conditions at confinement facilities, it is all the more important for allegations of illegal pretrial confinement to be dealt with in a timely fashion at trial. Once an allegation is raised, the Government must determine who was responsible for operating the facility, interview witnesses at the facility to determine the nature of the confinement conditions, and determine whether the confinement was illegal punishment, in violation of Article 13. Obviously, raising an allegation such as illegal pretrial confinement on appeal for the first time that could have been raised as early as in the pretrial stage places an unnecessary burden on a worldwide justice system. That is precisely why there are Manual Rules invoking waiver.
(C) Judge
Military trial judges are not powerless to take corrective action if an accused raises an allegation of reprisal. A judge may order confinement at a different facility, release of the accused, or take other appropriate actions to protect an accused from reprisals. That is why the accused should be required to raise the issue at the earliest possible time.
(D) Conclusion
We would hold that, by not raising the issue of illegal pretrial confinement before the judge, appellant waived this issue. We join in affirming the decision below.